           Case: 2:19-cv-00025-CDP Doc. #: 17 Filed: 07/08/19 Page: 1 of 2 PageID #: 50

RECE\\JEO
  J.\l -~ 1~\~                    IN THE UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF MISSOURI
        ois\tict court o
 u.s.     o·s\tic\ o\ W\                   NORTHERN DIVISION
e.a.s\etn \
         JANE DOE, by her next friend                    )
         Anthony E. Rothert,                             )
                                                         )
                                  Plaintiffs,            )
                                                         )
                  V.                                     )       No. 2:19-cv-25 CDP
                                                         )       Currently a Sealed Matter
         MICHELLE CHAPMAN, in her official               )
         Capacity as Circuit Clerk of Randolph           )
         County, Missouri,                               )
                                                         )
                                  Defendant.             )


                                           Joint Motion for Protective Order

                  Pursuant to Fed. R. Civ. P. 26(c), the parties jointly request that the Court enter their

         proposed protective order. In support, they state:

              1. This action was filed on March 25, 2019, and has been sealed temporarily.

              2. Plaintiff moved for leave to proceed under a pseudonym in this action, which leave was

                  granted by the Court.

              3. The Court issued a temporary restraining order on June 18, 2019, prohibiting Defendant

                  from disclosing Plaintiffs name or her identifying characteristics to anyone other than

                  the Court and finding that without that prohibition, Plaintiff would face a "real,

                  substantial threat of irreparable harm ... including the loss of the anonymity she is

                  constitutionally entitled to and the withdrawal of the financial and emotional support of

                  her parents."

              4. That order, which was extended for one week, will expire on July 9, 2019, unless

                  extended by the Court. See Fed. R. Civ. P. 65(b)(2).



                                                             1
Case: 2:19-cv-00025-CDP Doc. #: 17 Filed: 07/08/19 Page: 2 of 2 PageID #: 51



  5. Upon the expiration of that order, and in accordance with Fed. R. Civ. P. 26(c)(l), good

     cause will exist to forbid the disclosure of Plaintiff's identity in order to protect her from

     embarrassment and oppression. Without a protective order, Plaintiff faces a substantial

     threat of her identity being revealed, which among other things is substantially likely to

     cause her financial and emotional harm and to prevent her from being able to prosecute

     this action.

  6. The parties have conferred in good faith to reach this agreed-upon proposed protective

     order. See id.

  WHEREFORE, the parties jointly and respectfully request that the Court enter their proposed

  protective order, attached hereto as Exhibit A.


                                                    Respectfully submitted,

                                                    Isl Anthony E. Rathert
                                                    Anthony E. Rathert, #44827
                                                    Jessie Steffan, #64861
                                                    Omri E. Praiss, #41850
                                                    American Civil Liberties Union
                                                    of Missouri Foundation
                                                    906 Olive Street, Suite 1130
                                                    St. Louis, Missouri 63108
                                                    Phone: (314) 652-3114
                                                    Fax: (314) 652-3112
                                                    trothert@aclu-mo.org
                                                    j steffan@aclu-mo.org

                                                    Gillian R. Wilcox, #61278
                                                    American Civil Liberties Union
                                                    of Missouri Foundation
                                                    406 West 34th Street, Suite 420
                                                    Kansas City, Missouri 64111
                                                    Phone: (816) 470-9938
                                                    Fax: (314) 652-3112
                                                    gwilcox@aclu-mo.org




                                                2
